The conviction is for the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The indictment charges that the appellant "did then and there unlawfully sell spirituous, vinous and malt liquor capable of producing intoxication." It fails to name the purchaser or to state any excuse for the absence of such an averment. The statute demands in express terms that such an indictment contain the name of the purchaser. C.C.P., Art. 464. Many decisions are to the same effect. Alexander v. State, 29 Tex. 496; Dixon v. State, 21 Texas Crim. App., 517; Branch's Ann. Texas P.C., Sec. 1224, subdivision 7; Fisher v. State, 51 Tex.Crim. Rep., 197 S.W. Rep., 189.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed. *Page 153